People v Nye (2020 NY Slip Op 06315)





People v Nye


2020 NY Slip Op 06315


Decided on November 5, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 5, 2020

110640

[*1]The People of the State of New York, Respondent,
vDaniel Nye, Appellant.

Calendar Date: October 9, 2020

Before: Garry, P.J., Egan Jr., Mulvey, Reynolds Fitzgerald and Colangelo, JJ.


Craig Meyerson, Peru, for appellant.
Letitia James, Attorney General, New York City (Lisa E. Fleischmann of counsel), for respondent.

Appeal from a judgment of the County Court of St. Lawrence County (Richards, J.), rendered August 20, 2018, convicting defendant upon his plea of guilty of the crime of attempted conspiracy in the second degree.
Defendant was charged in an indictment with conspiracy in the second degree in connection with his role in distributing heroin and cocaine.[FN1] Pursuant to a negotiated agreement, defendant pleaded guilty to the reduced charge of attempted conspiracy in the second degree, admitting that he had distributed drugs given to him by other coconspirators. As required by the terms of the plea agreement, defendant waived his right to appeal and executed a written waiver of appeal after reviewing it with counsel. Defendant was advised of the maximum potential sentence that could be imposed, although there was no sentencing promise and sentencing was expressly left to the discretion of County Court. The court thereafter sentenced defendant to a prison term of 2 to 6 years. Defendant appeals.
We affirm. Defendant's unchallenged oral and written appeal waiver precludes his sole contention on appeal that the sentence imposed, though lawful, is harsh and excessive (see People v Lopez, 6 NY3d 248, 255-256 [2006]; People v King, 185 AD3d 1090, 1091 [2020]; People v Allen, 181 AD3d 1093, 1094 [2020]; People v Brickhouse, 181 AD3d 1057, 1057 [2020], lv denied 35 NY3d 1025 [2020]). Accordingly, the judgment of conviction is affirmed.
Garry, P.J., Egan Jr., Mulvey, Reynolds Fitzgerald and Colangelo, JJ., concur.
ORDERED that the judgment is affirmed.
Footnotes

Footnote 1: This charge was the first count of an 86-count indictment involving a total of 57 codefendants.